Name: 94/655/EC: Commission Decision of 30 September 1994 on certain protection measures with regard to equidae coming from Australia (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  agricultural activity;  means of agricultural production;  agricultural policy;  Asia and Oceania
 Date Published: 1994-10-01

 Avis juridique important|31994D065594/655/EC: Commission Decision of 30 September 1994 on certain protection measures with regard to equidae coming from Australia (Text with EEA relevance) Official Journal L 255 , 01/10/1994 P. 0114 - 0114COMMISSION DECISION of 30 September 1994 on certain protection measures with regard to equidae coming from Australia (Text with EEA relevance) (94/655/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organization of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (1), as last amended by Decision 92/438/EEC (2), and in particular Article 18 (1) thereof, Whereas deaths due to an equine disease not yet identified have been declared in Australia; Whereas the presence of this disease in Australia is susceptible to constitute a serious danger for Community equidae; whereas it is necessary to adopt quickly at Community level the necessary protection measures with regard to horses coming from Australia; Whereas pending information to be transmitted by the Australian authorities, notably on the origin of the disease, supplementary conditions should be applied for the temporary admission of registered horses, the re-admission of registered horses after temporary export, and the importation of equidae, coming from Australia, HAS ADOPTED THIS DECISION: Article 1 1. A supplementary certificate signed by the Australian central competent veterinary authorities shall be required for the temporary admission of registered horses, the re-admission after temporary export of registered horses, and the import of equidae, coming from Australia. 2. The certificate provided for in paragraph 1 must contain the following guarantees: - the equidae have not been resident in the State of Queensland (Australia) during the last 30 days, - the equidae have not been in contact with other equidae which have been resident in the State of Queensland (Australia) during the last 30 days, - the equidae have not been in direct contact with equidae which have been resident on infected holdings during the last 60 days. Article 2 Member States shall amend the measures they apply with regard to Australia to bring them into line with this Decision. They shall inform the Commission thereof. Article 3 This Decision shall apply until 30 November 1994. Article 4 This Decision is addressed to the Member States. Done at Brussels, 30 September 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 268, 24. 9. 1991, p. 56. (2) OJ No L 243, 25. 8. 1992, p. 27.